Case: 13-7094      Document: 35      Page: 1     Filed: 03/11/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                MICHAEL W. BLASHFORD,
                   Claimant-Appellant,

                                v.

  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee.
              ______________________

                          2013-7094
                    ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 11-575, Chief Judge Bruce E.
 Kasold.
                ______________________

                        ON MOTION
                    ______________________

                           ORDER
    Michael W. Blashford moves to reinstate the appeal
 and for leave to proceed in forma pauperis.
      The court notes that this appeal was dismissed on
 January 9, 2014 for failure to pay the docketing fee. Mr.
 Blashford moved on January 23, 2014 for leave to proceed
 in forma pauperis and to reinstate the appeal.
Case: 13-7094       Document: 35   Page: 2    Filed: 03/11/2014



 2                             BLASHFORD   v. SHINSEKI



      Mr. Blashford is incarcerated. Pursuant to the Pris-
 oner Litigation Reform Act of 1995, this court may not
 authorize the prosecution of an appeal by a prisoner
 without the prepayment of fees. 28 U.S.C. § 1915. A
 prisoner is no longer afforded the alternative of proceed-
 ing without payment of filing fees, but must, in time, pay
 the $500 filing fee in its entirety. * When funds exist, an
 initial partial payment must be made consisting of 20% of
 the greater of (a) the average monthly deposits to the
 prisoner’s account or (b) the average monthly balance in
 the prisoner’s account for the six-month period immedi-
 ately preceding the filing of the notice of appeal. 28
 U.S.C. § 1915(b)(1). Thereafter, the prisoner is required
 to make monthly payments of 20% of the preceding
 month’s income credited to the prisoner’s account. 28
 U.S.C. § 1915(b)(2). The agency with custody of the
 prisoner must forward payments from the prisoner’s
 account each time the amount in the account exceeds $10
 until the $500 filing fee is paid in full. Id.
     By separate letter, the custodian of Mr. Blashford’s
 prison account is being directed to make the necessary
 arrangements to forward the filing fee to the court.
     Accordingly,
     IT IS ORDERED THAT:
     (1) The motion for leave to proceed in forma pauperis
 is denied.
     (2) The motion to reinstate the appeal is granted.



     * The court notes that Mr. Blashford signed Federal
 Circuit Form 6A, authorizing payment of this court’s
 filing fee from his account. On December 1, 2013, the
 court increased its filing fee. Mr. Blashford’s account will
 be charged the current fee of $500.
Case: 13-7094     Document: 35   Page: 3   Filed: 03/11/2014



  BLASHFORD   v. SHINSEKI                                  3



     (3) The mandate is recalled, the court’s dismissal
 order is vacated, and the appeal is reinstated.
                                   FOR THE COURT

                                   /s/ Daniel E. O’Toole
                                   Daniel E. O’Toole
                                   Clerk of Court
 s24